Citation Nr: 1529251	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  03-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) due to the need for the aid and attendance of another person or on the basis of being housebound.

3.  Entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

In August 1997, the Veteran was discharged, after more than 14 years of active honorable service.  

This case was previously before the Board of Veterans' Appeals (Board) in January 2009 and June 2010.  Each time, it was remanded for further development.  

In January 2009, the Board remanded the case to the Agency of Original Jurisdiction for the following actions:

1  The AOJ was to obtain the Veteran's Social Security records relevant to his claim for Social Security disability benefits.  This was to include, but was not limited to, medical records relied upon concerning that claim.  

2.  The AOJ was to issue, in part, statements of the case (SOC's) to the Veteran concerning the issue of entitlement to service connection for PTSD. 

3.  The AOJ was to schedule the Veteran for a VA examination to determine if he qualified for an automobile and adaptive equipment or adaptive equipment only.  

In June 2010, the Board remanded the case for the following actions:

1. The RO was to contact the Veteran and determine his current address.  Then, the RO was to ask the Veteran for the names and addresses of all medical care providers who had treated him for PTSD.  The RO was to request the records of that treatment, including, but not limited to that from the VA medical facility located in Traverse City.  

2.  The RO was to schedule the Veteran for a VA examination to determine if the Veteran qualified for an automobile and adaptive equipment or adaptive equipment only and/or SMC based on the need for aid and attendance of another or due to being housebound by his service-connected disabilities.  

Following the requested development, the VA Remand and Rating Development Team in Huntington, West Virginia and the RO confirmed and continued the denial of entitlement to service connection for PTSD, entitlement to SMC due to the need for aid and assistance or due to being housebound, and entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.  .  Thereafter, the case was returned to the Board for further appellate action.

In November 2008, the Veteran was scheduled to have a hearing at the RO before a Veterans Law Judge from the Board.  However, he did not report for that hearing and did not report good cause for not doing so.  He has not requested that the hearing be rescheduled; and, therefore, the Board will proceed as if he no longer desires a hearing.  


FINDINGS OF FACT

1.  With respect to the claim of entitlement to service connection for PTSD, there is no credible supporting evidence that the claimed inservice stressor actually occurred.  

2.  The Veteran has a combined 80 percent disability rating for the following service connected disorders:  a herniated nucleus pulposus of the lumbar spine, status post hemilaminectomy and discectomy, evaluated as 40 percent disabling; medication induced urinary dysfunction, evaluated as 40 percent disabling; neuropathy of the left lower extremity, evaluated as 20 percent disabling; chondromalacia of the patella and osteoarthritis of the left knee, evaluated as 10 percent disabling; asthma, evaluated as 10 percent disabling; a hiatal hernia with a history of gastroesophageal reflux disease, evaluated as 10 percent disabling; left cubital tunnel syndrome, evaluated as 10 percent disabling; depressive disorder, evaluated as 10 percent disabling; a bilateral hearing loss disability, evaluated as noncompensable; the residuals of a tonsillectomy, evaluated as noncompensable; allergic rhinitis, evaluated as noncompensable; an inclusion cyst on the proximal phalanx of the right index finger; left carpal tunnel syndrome, status post release, evaluated as noncompensable; and impotence, evaluated as noncompensable.  

3.  The Veteran has a total rating due to individual unemployability caused by his service-connected disabilities (TDIU).

4. The Veteran's service-connected disabilities, by themselves, do not render him unable to care for his daily needs or to protect himself from the hazards of his environment, such that he requires the regular aid and attendance of another person. 

5. The Veteran does not have a single disability evaluated as 100 percent disabling.

6.  The Veteran does not have the loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or hips due to his service connected disabilities.  


CONCLUSIONS OF LAW

1.  PTSD is not the result of a disease or injury or any incident incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2014).  

2.  The criteria have not been met for SMC based on the need for the regular aid and attendance of another person or on the basis of being housebound.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2014). 


3.  The criteria have not been met for financial assistance in the purchase of an automobile or other conveyance and necessary adaptive equipment or for adaptive equipment only.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.808 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claims of entitlement to service connection for PTSD, entitlement to SMC, and entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the elements of service connection, SMC, and financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.  The RO further advised the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist the Veteran in the development of his claims includes helping him to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, records reflecting his treatment after service by the VA and private health care providers, and his Social Security records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 2005, the VA performed the most recent examinations to determine the nature and etiology of any psychiatric disorder found to be present and to determine the severity of the Veteran's service-connected disabilities.  In February 2006, July 2007, and February 2008, the VA scheduled the Veteran for additional examinations at the VA Medical Center in Detroit, Michigan.  However, he refused to report for those examinations at that location.  In February 2015, the VA scheduled the Veteran for examinations at the VAMC in Columbia, South Carolina.  However, he did not report for those examinations and did not provide a good cause for not doing so.  The evidence shows that the Veteran was notified of each of those examinations at his address of record, and there is no evidence that any of the associated notices were returned by the Post Office as undeliverable.  Thus, the Veteran is presumed to have received those notices.  There is no reason to believe that additional efforts to schedule examinations would be any more productive.  Further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

PTSD

The Veteran contends that he has PTSD as a result of his experiences in the service.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

If the veteran has a diagnosis of PTSD from a mental health professional other than a VA psychiatrist or psychologist and it is based upon a stressor that would otherwise qualify for the application of 38 C.F.R. § 3.304(f)(3), then VA must seek an appropriate opinion under the duty to assist.  Sanchez-Navarro v. McDonald, No. 2014-7039, 2014 WL 7332767, at 2 (Fed. Cir. Dec. 24, 2014).

Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim is, generally, not limited only to the condition stated.  Rather, it is considered a claim for any mental disability that may reasonably be encompassed by several factors including: the Veteran's description of the claim; the symptoms the Veteran describes; and the information the Veteran submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, the evidence shows that the Veteran's primary psychiatric diagnosis is a mood disorder, characterized primarily, as depression due to chronic pain.  However, service connection has already been established for that disorder.  The Veteran also has a diagnosis of PTSD, as noted in his VA treatment records, dated in May and September 2007.  No other chronic psychiatric disorder has been identified; and, therefore, the Board will consider the Veteran's claim to be service connection for PTSD.  

The Board acknowledges the Veteran is competent to report his experiences during and since the conclusion of his service.  For example, he is competent to report that he was irritable or having sleep disturbance in and since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. Therefore, the Veteran's opinion, without more, is not dispositive, unless the particular disorders at issue are ones which are amenable to lay observation. 38 C.F.R. § 3.159(a) . 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Although the Veteran argues that his current psychiatric symptoms are due to PTSD, the questions of whether his symptoms are associated with a chronic, identifiable psychiatric disorder and whether they it is related to a stressful incident during his service are medical issues.  Thus, they may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316  .The Veteran's lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77  . 

VA outpatient treatment records show that the Veteran has a diagnosis of PTSD.  However, there is no credible supporting evidence on file that the claimed inservice stressor actually occurred.  Indeed, the Veteran has not specified a stressful incident or incidents associated with the diagnosis.  In April 2014 and January 2015, the VA asked the Veteran to report his stressor or stressors.  To date, he has not replied to that request.  Absent evidence of a confirmed stressor, the Veteran does not meet the criteria for service connection for PTSD.  Accordingly, service connection is not warranted, and the appeal is denied.

SMC

The Veteran contends that his service-connected disabilities render him unable to care for his daily needs or to protect himself from the hazards of his environment.  He maintains that he requires the regular aid and attendance of another person.  In the alternative, he contends that his service-connected disabilities effectively preclude him from leaving his household.  In either case, he contends that he is entitled to SMC. However, after carefully considering the claim in light of the record and the applicable law, the Board does not agree.  Accordingly, the appeal will be denied. 

SMC is payable under several circumstances, including when a veteran is permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) ; 38 C.F.R. § 3.350(b) . 

A veteran shall be considered to be in need of regular aid and attendance if: he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) . 

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others. In determining the need for regular aid and attendance, consideration will be given to the inability of the Veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the Veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the Veteran remain in bed. 38 C.F.R. § 3.352(a).  It is mandatory for VA to consider the enumerated factors within the regulation; at least one of the enumerated factors must be present.  Turco v. Brown, 9 Vet. App. 222 (1996). 

SMC is also warranted when a Veteran has a single service-connected disability rated as 100 percent disabling and is permanently housebound by reason of his service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(i)(2).  

A review of the record discloses that the Veteran has a combined, schedular disability rating of 80 percent for the following service-connected disabilities:  a herniated nucleus pulposus of the lumbar spine, status post hemilaminectomy and discectomy, evaluated as 40 percent disabling; medication induced urinary dysfunction, evaluated as 40 percent disabling; neuropathy of the left lower extremity, evaluated as 20 percent disabling; chondromalacia of the patella and osteoarthritis of the left knee, evaluated as 10 percent disabling; asthma, evaluated as 10 percent disabling; a hiatal hernia with a history of gastroesophageal reflux disease, evaluated as 10 percent disabling; left cubital tunnel syndrome, evaluated as 10 percent disabling; depressive disorder, evaluated as 10 percent disabling; a bilateral hearing loss disability, evaluated as noncompensable; the residuals of a tonsillectomy, evaluated as noncompensable; allergic rhinitis, evaluated as noncompensable; and inclusion cyst on the proximal phalanx of the right index finger; left carpal tunnel syndrome, status post release, evaluated as noncompensable; and impotence, evaluated as noncompensable.  The Veteran receives SMC due to the loss of use of a creative organ. 38 U.S.C.A. § 1114(k).  He also receives a total rating due to individual unemployability due, solely, to his service-connected disabilities (TDIU).  However, he does not have has a single service-connected disability rated as 100 percent disabling.  Therefore, he cannot meet the criteria for SMC due to being housebound.  In addition, he is not service connected for visual impairment, and there is no evidence that he is bedridden or a patient in a nursing home. 38 C.F.R. § 3.352(a) . Therefore, the salient question is whether he requires actual, regular personal assistance from others due to the inability to dress or undress himself; to keep himself clean; to feed himself; to attend to the wants of nature; to adjust a prosthetic device which by reason of the Veteran's disability cannot be done without aid; or to protect himself from the hazards or dangers of his daily environment. 

The evidence of record, such as the reports of VA examinations performed in March and July 2005, show that the Veteran was examined by VA to determine his need for the regular aid and attendance of another person.  Although those examiners generally agree that the Veteran required aid to perform the activities of daily living such as meal preparation, dressing, bathing, toileting, and grooming, those examinations are approximately 10 years old.  As noted above, efforts to schedule examinations to determine the current severity of the Veteran's service-connected disabilities have been unavailing.  Moreover, in December 2006, an examination was performed specifically to determine whether the Veteran was in need of aid and attendance rendered an opinion to the contrary.  Following that examination, the examiner opined that the Veteran did not require daily skilled services.  He noted that on most days, the Veteran was able to perform personal care.  In addition, the available evidence shows that the need for aid and attendance was not due to impairment caused by his service-connected disabilities alone but to a combination of his service-connected disabilities and his nonservice-connected disabilities such as heart disease, peripheral neuropathy in his right upper and lower extremities, and disorders involving his cervical and thoracic spines.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran is housebound or requires regular care or assistance to protect him from the hazards or dangers of his daily environment due exclusively to his service-connected disabilities.  Accordingly, he does not meet or more nearly approximate the criteria for SMC on those bases.  Therefore, SMC is not warranted, and that issue on appeal is also denied. 


Automobile or Adaptive Equipment Allowance

The Veteran contends that his service-connected disabilities, particularly his peripheral neuropathy of the lower extremities, prevent him from driving a conventional vehicle. Therefore, he maintains that he is entitled to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only. However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim. Accordingly, that issue on appeal will be denied. 

A veteran will be eligible for financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment, provided that he has service-connected disability resulting in: (1) the loss or permanent loss of use of one or both feet; (2) the loss or permanent loss of use of both hands; or (3) permanent impairment of vision in both eyes, resulting in central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than 20 degrees in the better eye. 38 U.S.C.A. §§ 3901 , 3902; 38 C.F.R. § 3.808 . However, even if a veteran cannot meet the criteria financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment, he may be entitled to assistance in the purchase of adaptive equipment only.  In such cases, the evidence must demonstrate that the Veteran has ankylosis of one or both knees or of one or both hips as the result of service-connected disease or injury. 38 U.S.C.A. § 3902(b)(2) ; 38 C.F.R. §§ 3.808(a)(4) . 

The loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis; for example:  

(a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved. 

(b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot. 

38 C.F.R. § 3.350(2).

As noted above, the Veteran is not service connected for visual impairment.  38 C.F.R. § 3.352(a) . Therefore, with respect to the question of entitlement to financial assistance for the purchase of an automobile and adaptive equipment, the evidence must show whether he has lost or sustained permanent loss of use of one or both feet or the loss or permanent loss of use of both hands.  With respect to the question of entitlement to assistance in the purchase of adaptive equipment only, the evidence must demonstrate that the Veteran has ankylosis of one or both knees or of one or both hips as the result of service-connected disease or injury. 

In May 2003, following a consultation with the VA Physical Therapy service, a physical therapist noted that the Veteran was severely deconditioned due to multiple medical problems, including nonservice-connected cardiac impairment.  He found that the Veteran was unable to satisfactorily propel a manual wheelchair and recommended that the Veteran use electronic mobility, due to the loss of or loss of use of both lower extremities combined with the loss of use or severe impairment of both upper extremities.  In April 2004, the VA prescribed a motorized scooter for the Veteran.  

Although the VA physical therapist specifically stated that the Veteran had lost the use of both lower extremities, the Board notes that the Veteran is not service-connected for any disability of the right lower extremity.  Moreover, the preponderance of the evidence is against a finding that he has lost the use of his service-connected left lower extremity or either upper extremity.  See, for example, the report of a December 2002 VA examination; the report of a July 2003 consultation with the VA Neurology service; the report of a September 2004 consultation with the VA rehabilitation medicine service; a VA outpatient treatment record, dated in November 2005; and the report of a July 2006 VA examination. While the Veteran's sensation and reflexes were reduced in his upper and lower extremities, they were, generally, present. The motor strength in his upper extremities was at least 4+/5; and the motor strength in his lower extremities was at least 4/5 for plantar flexion and dorsiflexion of the feet; 4+ for hip flexion, and 4 for knee strength, bilaterally. There was no evidence of associated atrophy, shortening or other obvious deformity, or foot drop or other evidence of complete paralysis of the external popliteal nerve.  The evidence was also negative for ankylosis in either of the Veteran's upper or lower extremities or either hip.  He was, reportedly, able to walk short distances around his house; and, during a January 2007, consultation with the VA Kinesiotherapy service, he successfully demonstrated all skills, including ambulation.  

In sum, the preponderance of the competent evidence of record is negative for any findings that the Veteran has lost or sustained permanent loss of the use of one or both feet; or the loss or permanent loss of use of both hands; or ankylosis of one or both knees or of one or both hips, as the result of service-connected disease or injury.  Indeed, he does not contend, and the evidence does not show, that he has no effective function in either upper or lower extremity, other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  Therefore, he does not meet the criteria for entitlement to automobile and/or adaptive equipment.  Accordingly, the benefit sought on appeal is not warranted, and that portion of the appeal is denied. 

Additional Considerations

In arriving at this decision, the Board has considered the doctrine of reasonable doubt. However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . 


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to SMC based on the need for the regular aid and attendance of another person is denied. 

Entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only is denied.



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


